DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-10, 12-14, 17-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art fails to teach and render obvious of the network switching device is configured as one of multiple leaf network switching devices, one of multiple Top-of-Fabric (ToF) switching devices, or one of multiple intermediate switching devices in a switched data network having a leaf-spine switching architecture; if configured as a leaf switching device, limiting flooding of an advertisement only to a subset of the intermediate switching devices in response to detecting a mobile destination is reachable; if configured as an intermediate switching device, flooding the advertisement, received from any one of the leaf network switching devices, to connected ToF switching devices without installing any routing information specified within the advertisement; if configured as a ToF switching device, installing from the flooded advertisement the routing information and tunneling a data packet, destined for the mobile destination, to the leaf switching device having transmitted the advertisement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471